Citation Nr: 1100502	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-42 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a back condition, to include as secondary to a 
stab wound; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from September 1954 to June 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement with this 
determination in November 2008 and timely perfected his appeal in 
October 2009.

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2010).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In October 2009, the appellant requested to attend a Travel Board 
hearing at the RO before a Veterans Law Judge in connection with 
his appeal.  See VA Form 9, October 23, 2009.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2010).  Expedited handling is 
requested.)

This claim is remanded to the AMC/RO to 
schedule the appellant for a Travel Board 
hearing.  After the hearing has been held, 
or if the appellant fails to report for 
the hearing or withdraws the hearing 
request, the case should be returned 
directly to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

